Citation Nr: 0609357	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
emphysema.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for emphysema, assigning a 
noncompensable rating, effective October 11, 2002; and denied 
service connection for left ear hearing loss.  In March 2004, 
the veteran testified at an RO hearing.

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's emphysema is currently manifested by a Forced 
Expiratory Volume in one second (FEV-1) range from 87 percent 
to 100 percent; a Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) range from 89 percent to 
128 percent; and a Diffusion Capacity of the Lung to Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) range from 
136 percent to 215 percent.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for emphysema 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.96, 4.97, Diagnostic Codes 6603 and 6604 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a November 2002 VA letter, 
prior to the February 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for emphysema.  The RO also notified the 
veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional evidence he considered relevant 
to his claim, so that VA could help by getting that evidence.  
Additionally, after the service connection claim for 
emphysema was granted, the RO provided notice of the 
disability ratings pertaining to emphysema in the October 
2003 statement of the case (SOC).

In the February 2003 rating decision, October 2003 and April 
2004 SOC's, and the May 2004 supplemental statement of the 
case (SSOC), the RO notified the veteran of the laws and 
regulations pertaining to service connection and an initial 
increased rating claim, and provided a detailed explanation 
why service connection was warranted for emphysema at a 
noncompensable rating under the applicable laws and 
regulations based on the evidence provided.  During the 
pendency of this appeal, the Court further redefined the 
requirements of the Veterans Claims Assistance Act (VCAA) to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (Vet. App. March 3, 2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The November 2002 letter did not provide 
the veteran with notice of the laws regarding an effective 
date for any grant of service connection.  However, since the 
claim for service connection was granted, and no new 
disability rating will be assigned, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from February 2002 to 
February 2004.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in January 2003, 
May 2003, and August 2003 and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.  Although the veteran's representative asserted 
that the August 2003 VA examination is inadequate in that 
there was no study performed on the Diffusion Capacity of the 
Lung to Carbon Monoxide by the Single Breath Method 
(DLCO(SB)), VA examinations in October 2002 and May 2003 
report on the DLCO(SB) and are contemporaneous to the August 
2003 report.  As such, there is adequate evidence of record 
to evaluate the veteran's emphysema disability, and another 
examination is not necessary.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his initial rating 
claim; were notified of the respective responsibilities of VA 
and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
an initial rating is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO granted service connection for emphysema in February 
2003, assigning a noncompensable rating, effective October 
11, 2002.  The veteran contends that his condition is 
significantly worse than his evaluation and medical 
examinations reflect.  He testified that he has trouble 
breathing and that any cold turns into an upper respiratory 
problem.  He also noted that his breath crackles a lot and 
that he has a hard time sleeping.  Additionally, he testified 
that his chest hurts a lot and that he cannot walk very far 
before he starts to get dizzy and short of breath.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A February 2002 VA primary care report shows x-ray evidence 
of emphysema, under control.  A March 2002 VA nursing note 
shows increased shortness of breath.  The chest examination 
showed breath sounds were decreased and bilaterally distant 
somewhat.  This finding also was reflected in a January 2003 
VA examination.

An October 2002 VA pulmonary function test shows the 
veteran's Forced Expiratory Volume in one second (FEV-1) was 
93 percent of predicted value.  The ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) was 128 percent.  The Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) was 136 percent predicted.  The findings were mild 
restrictive disease and normal diffusion capacity by single 
breath.

In February 2003, a VA medical record shows an assessment of 
chronic obstructive pulmonary disease and complaints of chest 
tightness.  An April 2003 VA medical record shows the veteran 
again was evaluated for shortness of breath.  He related to 
the examiner that he was told he had severe emphysema, but 
the examiner could not find any evidence of this in the 
available tests and chest x-rays.  The examiner noted that he 
probably had some degree of pulmonary fibrosis and asbestos 
lung disease.  The chest x-ray demonstrated some degree of 
interstitial changes but not that remarkable.  The pulmonary 
function tests showed restrictive lung disease.

A May 2003 VA medical record shows that the Forced Vital 
Capacity was slightly diminished.  His function seemed to be 
relatively good; his oxygen saturation was 96 percent.  The 
examiner did not find any tremendous pulmonary problem.  The 
chest x-ray showed interstitial changes.  A May 2003 VA 
pulmonary function test shows FEV-1 was 100 percent of 
predicted value.  The FEV-1/FVC was 127 percent.  The 
DLCO(SB) was 215 percent predicted.  The DLCO(SB) was found 
normal.  The respiratory technician noted that the veteran 
had great difficulty exhaling his breath, but that it was 
felt the veteran tried his best to perform the test.

VA medical records dated in July 2003 and September 2003 show 
additional complaints of chest pain and shortness of breath.

An August 2003 VA pulmonary function test shows FEV-1 was 87 
percent of predicted value.  The FEV-1/FVC was 89 percent.  
The examiner noted that the veteran's cooperation was highly 
suspect and that the results were not reproducible.  The 
examiner also noted that the veteran had a good cough.  The 
finding was mild obstructive disease.  

A January 2004 VA primary care record shows complaints of 
chest pressure, shortness of breath, and crackling breath 
sounds.  The nurse practitioner noted that the veteran had a 
history of emphysema and found that the shortness of breath 
was related more to anxiety than any physiological causes.  
In February 2004, a VA medical record notes a history of 
emphysema, under control.

The veteran received a noncompensable (0 percent) rating for 
his emphysema under 38 C.F.R. § 4.97, Diagnostic Code 6603.  
In order to get the next higher 10 percent rating, the 
evidence must show Forced Expiratory Volume in one second 
(FEV-1) of 71 to 80 percent predicted; or, Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent; or, Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) 66 to 
80 percent predicted.  The rating schedule provides that a 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.96.

The medical evidence shows the veteran's FEV-1 range was from 
87 percent to 100 percent predicted; his FEV-1/FVC range was 
from 89 percent to 128 percent; and his DLCO(SB) range was 
from 136 percent to 215 percent predicted.  In May 2003, the 
DLCO(SB) specifically was found normal.  These findings are 
not severe enough to be considered 10 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6603.  The examiner, who 
recorded the lowest FEV-1 and FEV-1/FVC ranges noted that the 
veteran's cooperation was highly suspect; these were reported 
as FEV-1, 87 percent and FEV-1/FVC, 89 percent.  However, 
even if the veteran had given full effort on this 
examination, as he contends, these findings still would not 
warrant a compensable rating under Diagnostic Code 6603.  

As previously indicated, the veteran's representative asserts 
that the August 2003 examination was inadequate in that it 
did not include a finding of DLOC(SB).  However, VA pulmonary 
function tests in October 2002 and May 2003 provided tests 
for DLOC(SB), which show 136 percent to 215 percent 
predicted.  These results are well-above the 66 to 80 percent 
predicted range required for a compensable rating under 
Diagnostic Code 6603, and are contemporaneous to the August 
2003 examination.  Additionally, the veteran's representative 
draws attention to a June 2003 VA examiner, who in response 
to VA's inquiry regarding a discrepancy in post-drug FEV-1 
and FEV-1/FVC findings in January 2003 and May 2003, 
indicated that there were clinical errors.  Any clinical 
errors involving post-drug findings, however, are irrelevant 
to this claim, as VA uses the pre-drug findings in evaluating 
the level of pulmonary function.  Thus, as a whole, the 
medical evidence shows that the level of the veteran's 
emphysema disability more closely approximates the criteria 
for a noncompensable rating.  See 38 C.F.R. § 4.7.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's emphysema warranted a compensable 
rating.  Thus "staged ratings" are inapplicable to this 
case.

In sum, the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
emphysema.  In making this determination, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally balanced, in this regard, it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial compensable evaluation for 
emphysema is denied.


REMAND

The veteran contends that his current hearing loss disability 
is a result of exposure to acoustic trauma in service in his 
duty as plane captain.  His personnel records show he was 
designated as a plane captain on DF8F type aircraft in 
October 1964; and in June 1965, he received the Armed Forces 
Expeditionary Medal for participation in the designated 
combat zone, while on board the U.S.S. Bon Homme Richard.  
The service medical records further note that in October 
1965, his left ear was found highly inflamed.  

However, a May 2003 VA examiner stated that noise exposure 
was undocumented or the October 1965 finding of inflammation 
in the left ear.  It appears that the VA examiner did not 
review the veteran's service personnel or medical records and 
as such, is inadequate.  The May 2003 audiometric evaluation 
shows that the veteran currently has severe sensorineural 
hearing loss in the left ear at 3000 to 5000 Hz.  Thus, it 
should be determined whether the current hearing loss is 
related to the acoustic trauma and/or the left ear 
inflammation in service.  Where the determinative issues 
involve medical causation or diagnosis, competent medical 
evidence is needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may entitle him to compensation, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, another medical examination is necessary, taking 
into consideration all the relevant evidence of record.

Additionally, the record shows that the veteran was never 
provided a VCAA letter, regarding his service connection 
claim for left ear hearing loss.  Thus, one should be 
provided, which includes the new provisions under the duty to 
notify required under Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (Vet. App. March 3, 2006).  38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the veteran must be informed 
(1) of the information and evidence not of 
record that is necessary to establish 
entitlement to service connection for left 
ear hearing loss, (2) of the information 
and evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  The veteran also must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  In 
addition, the veteran must be informed of 
the additional elements, including degree 
of a disability rating and effective date 
of the award of benefits.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006).  

2.  The AMC/RO should schedule the veteran 
for a VA audiological examination to 
determine the nature, etiology, severity, 
and date of onset of his current left ear 
hearing loss disability.  Specifically, the 
examiner should give an opinion as to 
whether it is very likely, at least as 
likely as not (50-50 chance), or highly 
unlikely that the veteran's current left 
ear hearing loss disability is related to 
his acoustic trauma in service and/or the 
in-service findings of left ear 
inflammation.  It is imperative that the 
examiner reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If any 
requested opinion cannot be provided, that 
fact should be noted and explained in 
detail why securing the opinion is not 
possible.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AMC/RO should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


